MONROE, J.
This matter comes before -the court upon an appeal from an order directing the receiver to sell, in bulk (rather than in lots), the assets of the defendant corporation, consisting of a stock of dry goods and millinery, fixtures, open accounts, and the balance of a lease of a desirably situated store. The total value of the assets is about $52,000, and the liabilities amount to about $64,000. Creditors whose claims amouñt to more than $50,000 seem to approve of the sale, in bulk, and those who oppose the sale in that way constitute a small minority in amount, though numerically there is perhaps not much difference between them and the others. The spirit of the law (Rev. St. § 1799), as shown by the textual provisions relating to insolvencies, is that, in such matters, the parties having the greatest interest, to wit, the creditors, should be allowed great latitude, and it is an accepted rule that in receiverships considerable discretion is allowed the receiver as to whether he should sell the property in his hands in bulk or in parcels. High on Receivers, p. 159, § 198. In the instant case, the receiver agrees with the creditors holding the larger claims that it would be to the advantage of all concerned to have the sale made in bulk, and the record furnishes us with no sufficient reason for holding to the contrary.
The judgment appealed from is, accordingly, affirmed.